UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the fiscal year ended August 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 333-139395 LOCATION BASED TECHNOLOGIES, INC. (Name of small business issuer in its charter) Nevada 20-4854758 (State of incorporation) (I.R.S. Employer Identification No.) 38 Discovery, Ste. 150, Irvine, California 92618 (Address of principal executive offices) 888-600-1044 (Issuer’s telephone number) Securities registered under Section 12(b) of the Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Title of each class registered: None Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.oYesxNo Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.oYesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. 56,178,486 common shares @ $0.43 (1) $24,156,748 (1) Closing price as quoted on the OTC Bulletin Board on February 26, 2010 As of November 29, 2010, there were 108,772,272shares of the registrant’s $.001 par value common stock issued and outstanding. Documents incorporated by reference: None Explanatory Note The Company herebyamends its Annual Report on Form 10-K for the year ended August 31, 2010, toinclude the Auditor'sReport of Independent Registered Public Accounting Firm. The report was inadvertently omitted from the Company's Annual Report on Form 10-K filed on December 14, 2010.Except as set forth herein, no other changes are made to our Annual Report on Form 10-K for the fiscal year ended August 31, 2010. TABLE OF CONTENTS PAGE PART I Item1. Business 1 Item1A. Risk Factors 7 Item1B. Unresolved Staff Comments 14 Item2. Properties 14 Item3. Legal Proceedings 14 Item4. Submission of Matters to a Vote of Security Holders 15 PART II Item5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item6. Selected Financial Data 18 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item7A. Quantitative and Qualitative Disclosures About Market Risk 22 Item8. Financial Statements and Supplementary Data 23 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item9A(T). Controls and Procedures 24 Item9B. Other Information 25 PART III Item10. Directors, Executive Officers and Corporate Governance 26 Item11. Executive Compensation 28 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item13. Certain Relationships and Related Transactions, and Director Independence 31 Item14. Principal Accounting Fees and Services 32 PART IV Item15. Exhibits, Financial Statement Schedules 33 SIGNATURES 37 PART I FORWARD LOOKING STATEMENTS This report contains certain forward-looking statements of our intentions, hopes, beliefs, expectations, strategies, and predictions with respect to future activities or other future events or conditions within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These statements are usually identified by the use of words such as “believe,” “will,” “anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “should,” “could,” or similar expressions. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under Item 1A. “Risk Factors” and other sections of this report, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements, express or implied by these forward-looking statements. Although we believe that the assumptions underlying the forward-looking statements contained in this report are reasonable, any of the assumptions could be inaccurate, and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. When considering forward-looking statements, you should keep in mind the risk factors and other cautionary statements in this report and any amendments to this report. We will not update these statements unless the securities laws require us to do so. Accordingly, you should not rely on forward-looking statements because they are subject to known and unknown risks, uncertainties, and other factors that may cause our actual results to differ materially from those contemplated by the forward-looking statements. ITEM 1. BUSINESS Overview.We are a corporation incorporated in Nevada as of April 10, 2006.We are qualified to do business in California.Our shares of common stock are currently traded in the over-the-counter market and our stock price is reported on the OTC Bulletin Board under the symbol “LBAS.”We are headquartered in Irvine, California. Our Business.Location Based Technologies, Inc. designs, develops, and sells personal, pet, and vehicle locator devices and services.We are the developer of the PocketFinder® family of products and the PocketFinder Network™.The PocketFinder® family of products currently includes the PocketFinder® People, PocketFinder® Vehicle, PocketFinder® Pets, PocketFinder® Luggage, PocketFinder® Mobile and PocketFinder® Fleet.The PocketFinder® is a small location device that enables a user to locate a device, person, or pet, at anytime from almost anywhere.PocketFinder® personal locator devices are completely wireless.Users can monitor the safety and location of family members, pets, and valuables using Global Positioning System (“GPS”) and General Packet Radio Service (“GPRS”) technologies. With current economic conditions and the lack of available capital, we have been significantly short of needed capital resulting in many months of delays.Without significant capital, LBT will not be able to consummate launch of its products within the consumer markets, Business-to-Business markets, or the government markets.Since September 11, 2001, our country has experienced two recessions, two wars, a housing boom to bust, and what many consider to be the greatest financial crisis since the Great Depression.The recessions, wars, loss of home values along with unemployment woes have hurt consumers.For small businesses, it has been the lack of available capital that has hurt LBT the most.The prevailing economic conditions have exasperated the delays expected as products move from development into certification and then into the marketplace.Our experience is no exception.However, our certification process, though slow, has been very positive and with exemplary results. Through our Professional Services Agreement with Loadrack, LLC, we developed a new User Interface designed for the trucking and freight monitoring industry.We assisted LoadRack in building a dynamic, real time, internet-based system that will increase the efficiency of moving produce and refrigerated items, ensure the safety of fresh and frozen foods during transport, and will increase on-time deliveries of foods and perishable products. LoadRack is positioning to be the premier provider of truck and load matching with this industry first real-time asset tracking application. Their advanced application allows shippers, carriers, and truck brokers to optimize resources and coordination by procuring available trucks and loads while ensuring load integrity across the supply chain. Accessed via Internet, cell phone, or landline, the system allows users to determine load location and status, designate safe and unsafe zones and lanes, monitor load temperatures, facilitate route changes, and effectively manage equipment problems and delays.This opportunity represents a great way to leverage a vast vertical market by applying the Company’s cutting edge PocketFinder Network™ with its smartphone and hardware applications to enhance the way commerce is moved, contain costs, and facilitate the delivery of goods to stores cheaper, better and faster throughout the United States (“US”). 1 The Company’s associated PocketFinder® Fleet uses similar advanced technology to help businesses optimize their mobile resources (vehicles, equipment, sales forces, etc.) by providing location information that enables enhanced coordination and leveraging of assets.Once again, the lack of manufacturing and marketing capital has severely limited LBT’s ability to sell and install product. The Company generated $67,000 in revenues for the year ended August 31, 2010 as compared to $958,000 in revenues for the year ended August 31, 2009.We generated revenue from our new PocketFinder® Vehicle devices and the mobile and laptop application downloads.Future revenues will be based on new purchase orders, including the $3,000,024 purchase order for LoadRack tracking devices as well as from our previously reported first purchase order of $3,700,000 for the PetFinder® product once the company is able to secure manufacturing funds. We have continued sales of mobile applications that allow the Android phone (Google, T-Mobile), Apple’s iPhone, Blackberry’s Bold and Curve, and GPS enabled smartphones using the Windows Mobile Professional 6.0 Operating Systemto act as a PocketFinder® with all of the features and functionality of our devices although sales have been limited due to lack of marketing funds.These mobile applications work world-wide as long as the phone has access to a network.Furthermore, as PocketFinder® People and PocketFinder® Pets devices enter the US market, the mobile applications will be able to seamlessly add our devices.These GPS mobile applications interact with our easy to use web-based interface from any telecom network (Global System for Mobile communication (“GSM”) or Code Division Multiple Access (“CDMA”)).Our billing system is now operational and all downloads, with the exception of the iPhone, are now available directly from our website for $0.99 per month.Our AndroidMobile PocketFinder® Mobile application won both the Handango 2009 Award for “Best GPS/Map Application” and its 2009 “Groundbreaker Award”.The Handango awards recognize best in class applications for a number of mobile platforms and functionalities.Applications are nominated by industry leaders and then voted on by the global user community.With this recognition we continue to note that the greatest value for these smartphone applications will not be realized until we deliver PocketFinder® People and PocketFinder® Pets products to our customers that will drive value and enhance the way that families and businesses stay connected. Due to the lack of available capital, we were unable to fulfill the first order for the LoadRack hardware components and will not be able to do so until funds are secured. Manufacturing and delivery of all products will begin once sufficient funds are received.We have continued to work with our geospatial provider, u-blox of Switzerland, to ensure continued support and world class levels of service.With the latest upgrades to the u-blox system our location speed and accuracy is stellar.U-blox is a well recognized location based company with a great reputation for their quality delivery of specialized geospatial support.The Company has secured all necessary certifications to conduct global sales including AT&T’s Carrier Network approval. We have been successful in securing sufficient funds from revenues and short-term loans that have allowed us to support operations from quarter to quarter. We are in discussion with a small number of strategic individuals and companies with interest in providing significant cash infusion as debt or equity investments to fund inventory, support sales and marketing initiatives, and for general operational expenses. We are evaluating ways to raise capital necessary to run the company and fuel anticipated growth in a way that will allow management to focus on the business more so than capital raising.However, there is no assurance that we will be successful in the fundraising efforts. The desired outcome is to form long-term relationships that deliver both immediate and long-term mutual benefit to all parties. We will continue to enhance the functional capability of our products on an ongoing basis as new vertical market opportunities are regularly being discovered.OEM opportunities are also an element of our strategic direction. 2 In spite of the dramatic downturn in the economy and the financial markets, we continue to see evidence of the market demand for location-based services that will allow family members to keep in touch with one another in an increasingly busy world and for products that allow companies to more efficiently utilize their vehicles and their mobile workforce.In July, 2010, Frost & Sullivan projected growth of location based services (LBS) for wireless carriers to be $1.58B in 2015.In their study they stated, “In tandem with smartphone advances, carriers are making their networks and locating capability more accessible to LBS application developers.”LBT is on the forefront of this movement and working closely to utilize carrier based location information to enhance the in-door performance of the PocketFinder® family of products. At the same time, navigation on cellular phones is gaining momentum.According to ABI Research, in the long-term, PNDs will face increasing competition from new form factors such as mobile Internet devices (“MID”), portable media players, and multipurpose, large-screen, connected portable devices. We believe that the PocketFinder® family of products represents the sought for application that ABI recognizes is missing to stimulate the growth of personal location or navigation devices.By taking advantage of the latest in GPS, GSM, and Internet technology, small and medium sized businesses will be able to more effectively and efficiently manage their mobile assets and human resources.In addition, the PocketFinder® products will optimize the ability for families to stay connected.Gartner estimates that only 5 to 20% of the targeted audience for Location Based Services has been tapped and that we will see mainstream adoption within the next 2 years. The Mobile Web provides people with access to the Internet anytime and anywhere mobile phone service is available at its most basic, it enables you to browse the Internet with a mobile device.IBM envisions a substantial build-out of the Mobile Web and a significant shift in the way the majority of people will interact with the Web over the next 5-10 years.Their own business think-tank predicts the Mobile Web market for consumer services such as entertainment and email is expected to reach $80 billion by 2011, more than 36 percent annual growth.This enhanced capability greatly increases the benefits of the PocketFinder® products.This research was conducted prior to the substantial economic downturn that we are now experiencing.It is unclear how the finds will or will not be affected by current economic conditions. The PocketFinder® family of products enhances the ability for families with young children to stay connected and to meet the demands of a fast-paced life.Knowing the whereabouts of family members is a crucial step to coordination and planning. In addition, vertical applications may include: outdoor and extreme sports enthusiasts, parents, adult children of the elderly, elder care providers of patients with Alzheimer’s and dementia, special needs providers for those with disabilities, pet owners, and for the tracking and recovery of valuable property and luggage while traveling.Our device is fifty millimeters in diameter or about 2 inches.It fits easily into a child’s pocket, their backpack, or onto a belt.The PocketFinder® People and PocketFinder® Pets devices will come with a form fitting silicone pouch that can easily slide onto a belt or a pet’s collar. We operate with an “outsourced” model of highly selected individuals and organizations that have quick growth capacity to keep pace with our anticipated fast growth.We have a small number of employees and, due to our shortage of operating funds, we have significantly reduced our use of full and part time contractors working on our endeavor.It has allowed us to tightly control our overhead and ensure that we have the right resources in place at the right time.We have a very talented senior management team that brings the right knowledge, skills and abilities to deliver world-class products and services.Distribution opportunities are available and we are carefully analyzing each market opportunity against the cost of entry, potential growth, economic value, and support capability metrics.We are developing a business model for international market opportunities and are in discussions with distributors in at least eleven countries at this time. The government-owned global positioning satellite, or GPS, system is neither patentable nor exclusive in source.As a result, other entrants may utilize the same capability as well as existing wireless technologies.However, it is not GPS and wireless technologies that differentiate our product from the competition.Rather, it is the proprietary software that transforms available technologies into an intuitive and user-friendly interface that offers greater value, capabilities, and convenience to the customer. 3 Our Personal Locator Services.We have been unable to begin manufacturing the PocketFinder® devices.We have entered into a manufacturing agreementto produce our PocketFinder® devices in France.We will provide end-user customer service and support in the United States through existing, award winning call centers.We anticipate exploring multiple vertical markets including the following: · Parents of young children (primarily 5 to 12 years of age) who seek the peace of mind of being able to know that their children are where they are supposed to be when they are supposed to be there; · Families with members who are Autistic or have Down Syndrome, Alzheimer’s, etc.; · Elder Care support and applications; · Pet care and location capability; and · Asset tracking and location capability:cars, trucks, fleet management, luggage, and other personal assets. Our Intellectual Property Investment.We have invested significantly, and continue to invest, in intellectual properties, which consist of apparatus patents and applications and system and method patents and applications.We have filed claims that cover all aspects of the PocketFinder®, its operating system and user interface.We have expanded and filed additional claims this fiscal year that cover new aspects of the PocketFinder® People locator, its operating system and user interface. Our intellectual property portfolio includes 24 issued US patents, 18 pending US patents, 6 pending foreign patents, 6 PCT filings, 13 registered trademarks, 8 pending trademarks, and 4 Madrid protocol trademark cases. We own the Internet domain name www.pocketfinder.com as well as the names of numerous other related domains that could have use in future business and vertical marketing initiatives and for internet marketing purposes.Under current domain name registration practices, no one else can obtain an identical domain name, but someone might obtain a similar name, or the identical name with a different suffix, such as “.org,” or with a country designation.The regulation of domain names in the United States and in foreign countries is subject to change, and we could be unable to prevent third parties from acquiring domain names that infringe or otherwise decrease the value of our domain names. Our Target Markets and Marketing Strategy.Location Based Technologies provides wireless location based solutions for global positioning products and its proprietary “friendly user interface” software system.Its PocketFinder® family of products delivers rugged, compact products with real-time location-based information over its proprietary server architecture.Our products simplify the ability for families to stay connected with one another, for pet owners to know where their pets are on demand, and solutions for asset tracking – such as LoadRack’s trucking solution.The Company has the ability to provide platform support for the integration of other location-based GPS services within its applications in order to simplify the customers need to locate all location-based devices in one easy tool. The Company launched PocketFinder® Vehicle, PocketFinder® Fleet and the LoadRack tracking device and system.Launch of the PocketFinder® People and PocketFinder® Pets in the United States and in certain parts of Europe are dependent upon receipt of needed funds.The Company hopes to also be involved in numerous other “white label” marketing opportunities.In addition, several licensing opportunities are being explored on the international front. For our PocketFinder® family of products, the Company believes that the primary target market will consist of parents with school-aged children from ages five to thirteen.Secondary markets may include medical and elder care providers, campers, hikers, backpackers, adventure seekers, extreme sports enthusiasts, freight and cargo carriers, delivery services, pet owners, vehicle finance companies, auto dealerships, law enforcement agencies, military organizations and individuals wishing to track valuable personal items. 4 Based on census information, there are over 37,000,000 children in the 5 to 13 year old market segment in the United States with an additional 4,000,000 in the prime focus areas in Canada.The European Community has an additional 42,500,000 children in this primary age group.Adding in the elder care market this represents a target market of more than 109,200,000 potential customers in our focus age group. Closely related to personal locators is the desire for pet locators as it is estimated there are 70,000,000 pets in the US.A locator device will give a pet owner the ability to locate their pet if it were to become lost or missing as well as to ensure that services paid for are received, i.e., that a walking service or pet care facility actually provide the outdoor activity contractually agreed to.In addition, we are finding significant interest in the PocketFinder® Pets product in European countries. Location Based Technologies marketing initiatives will include: · Licensing opportunities for the products in international areas or regions; · Self branded or “white label” opportunities for niche market or vertical market sales; · Affinity group marketing and outreach opportunities; · Utilization of direct response sales due to public relations outreach in special interest magazines and newsletters; and · Retail distribution initiatives. Our Revenue Sources.We expect our revenues to be based on the following sales and revenue sources: · Potential licensing fees; · Organizations that will self-brand the PocketFinder® for specialized niche markets (“white label”); · Personal Locator device sales to Retailers; · Personal Locator device sales through Affinity groups and through our web site; · Personal Locator device accessory sales; · Monthly recurring service fees; and · GPS Smartphone mobile application sales (one-time or monthly fees as applicable). Our Growth Strategy.Our objective is to become a major provider of personal and asset location services in the Location Based Services market.Our strategy is to provide high quality devices that meet the market’s requirements whether it is for their children, their pets, or asset tracking (luggage, vehicles, boats, etc.).Key elements of our strategy include: · A mass market retail price of under $150.00 for Personal Location devices (customized trucking solutions with additional features and capabilities will be sold at a higher cost); · A basic monthly service fee of under $20.00 with multiple convenient access points (mobile phone, land line, or via the internet); · Ease of use at the location interface point as well as with the device; and · Rugged design that meets the rigors of an active child or pet. 5 Our Website.Our corporate website, www.locationbasedtech.com, provides a description of our corporate business along with our contact information including address, telephone number and e-mail address.Our website also provides prospective customers with relevant information about our products, pricing and payment options, pre-ordering capability, frequently asked questions and access to corporate investor relations information.Information contained on our website is not a part of this report. Our Competition.Personal location and property tracking devices are just beginning to significantly penetrate the marketplace.We believe this condition represents a tremendous opportunity as customers will be attracted in large numbers once the intrinsic value of such devices is recognized and mass market adoption begins. Our competitors include Geospatial Platform Providers, Application Developers, Zoombak, Snitch, Little Buddy, Lo-Jack, and Spot.These competitors may be better financed, or have greater marketing and scientific resources than we do. In related markets, GPS devices have become widely used for automotive and marine applications where line-of-sight to GPS satellites is not a significant issue.Manufacturers such as Garmin, Navman, Magellan, TomTom, Pharos, NovAtel and DeLorne are finding a market interested in using these products for both business and leisure purposes.As a result, use of GPS technology in devices such as chart plotters, fitness and training devices, fish finders, laptop computers, and personal digital assistant (“PDA”) location devices are gaining significant market acceptance and commercialization.Prices range from $199.00 to several thousand dollars.We expect that increasing consumer demand in these markets will drive additional applications and lower price points. Government Regulation.We are subject to federal, state and local laws and regulations applied to businesses generally as well as FCC, Internationale Canada (“IC”) and CE (European Economic Area) wireless device regulations and controls.We believe that we are in conformity with all applicable laws in all relevant jurisdictions.We do not believe that we are subject to any environmental laws and regulations of the United States and the states in which we operate. Our Research and Development.As funds become available we will have ongoing research and development to enhance the size and performance of our existing products as well as to customize products to better fit specific vertical market needs and requirements.We will continue to work with ourmanufacturerand several other entities that are conducting research on key aspects of the device itself (including expanded antennae capability, battery capacity, and enhanced location reliability and accuracy) in an ongoing effort to provide the best quality product at the very best size and value in the market.We anticipate ongoing involvement with some level of developmental activities throughout the foreseeable future. Employees and Outsourced Assistance.As of November 29, 2010, we have significantly limited our use ofcontracted professionals who have been engaged in hardware and software development, early marketing and sales preparation, and preparation for customer service support.Mr. Scalisi, our Co-President and Chief Development Officer, Mr. Morse, our Co-President and Chief Executive Officer, and Ms. Mejia, our Chief Operating Officer, currently devote 100% of their business time to our operations.We have identified two to four key employees to be brought in once significant revenues/funds have been secured, with selective and controlled growth commensurate with significant increases in our revenues over time.Remaining true to our “outsourced” model for growth and expansion, any large personnel increase will be accomplished through sales and customer support outsourced organizations contracted to provide respective services.The company will remain focused on its core competency of providing location devices and services. 6 ITEM 1A. RISK FACTORS Investing in our common stock is highly speculative and involves a high degree of risk. Any potential investor should carefully consider the risks and uncertainties described below before purchasing any shares of our common stock.The risks described below are those we currently believe may materially affect us.If any of them occur, our business, financial condition, operating results or cash flow could be materially harmed.As a result, the trading price for our stock could decline, and you might lose all or part of your investment. Risks Related to our Business We have had operating losses since formation and expect to incur net losses for the near term. We reported net losses of $9,062,939 for the fiscal year ended August 31, 2010, and had net losses of $9,742,141 for the fiscal year ended August 31, 2009.We anticipate that we will lose money in the near term and we may not be able to achieve profitable operations.In order to achieve profitable operations we need to secure sales of product.This sales cycle has begun in Europe, New Zealand, and Australia with early discussions in several other countries.In order to begin sales in the United States we have achieved required federal but must still complete carrier certification, and achieve significant sales revenues in order to establish our customer base.We cannot be certain that our business will be successful or that we will generate significant revenues and become profitable. We may not be successful in developing our new products and services. We are a technology and telecommunications company whose purpose is to develop,market and provide a new wireless communications product and system which combines the features of pocket pagers with cellular telephones.The market for telecommunications products and services is characterized by rapid technological change, changing customer needs, frequent new product introductions and evolving industry standards.These market characteristics are exacerbated by the emerging nature of this market and the fact that many companies are expected to introduce continually new and innovative products and services.Our success will depend partially on our ability to introduce new products, services and technologies continually and on a timely basis and to continue to improve the performance, features and reliability of our products and services in response to both evolving demands of prospective customers and competitive products. There can be no assurance that any of our new or proposed products or services will maintain the market acceptance already established.Our failure to design, develop, test, market and introduce new and enhanced products, technologies and services successfully so as to achieve market acceptance could have a material adverse effect upon our business, operating results and financial condition. There can be no assurance that we will not experience difficulties that could delay or prevent the successful development, introduction or marketing of new or enhanced products and services, or that our new products and services will adequately satisfy the requirements of prospective customers and achieve significant acceptance by those customers.Because of certain market characteristics, including technological change, changing customer needs, frequent new product and service introductions and evolving industry standards, the continued introduction of new products and services is critical.Delays in the introduction of new products and services may result in customer dissatisfaction and may delay or cause a loss of revenue.There can be no assurance that we will be successful in developing new products or services or improving existing products and services that respond to technological changes or evolving industry standards. Additionally, there can be no assurance that we will not experience difficulties that could delay or prevent the successful development, introduction and marketing of new or improved products and services, or that our new products and services will adequately satisfy the requirements of prospective customers and achieve acceptance by those customers.In addition, new or enhanced products and services introduced by us may contain undetected errors that require significant design modifications.This could result in a loss of customer confidence which could adversely affect the use of our products, which in turn, could have a material adverse effect upon our business, results of operations or financial condition.If we are unable to develop and introduce new or improved products or services in a timely manner in response to changing market conditions or customer requirements, out business, operating results and financial condition will be materially adversely affected. 7 We have no experience or history of operations or earnings. We are wholly dependent on our ability to market and sell our products and services for future earnings.The continued development of our products and services involves significant risks, which a combination of experience, knowledge and careful evaluation may not be able to overcome.There can be no assurance that unanticipated problems will not occur which would result in material delays in our continued product development or that our efforts will result in successful product commercialization.An investment in the Company is highly speculative and no assurance can be given that the shareholders will realize any return on their investment or that they will not lose their entire investment. Our future financial results are uncertain and we can expect fluctuations in revenue. We have not been able to launch our marketing plan and have achieved light sales of our vehicle units.We are unable to fill our two existing Purchase Orders until sufficient capital is received that will allow us to begin volume production of our vehicle and personal locator devices.If our relationships with any of these retailers and affinity groups were disrupted, we could lose a significant portion of our anticipated revenues. Our results of operations may vary from period to period because of a variety of factors, including our R&D costs, our introduction of new products and services, cost increases from third-party service providers, or product manufacturers, production interruptions, the availability of industry service providers, changes in marketing and sales expenditures, acceptance of our websites, competitive pricing pressures, the interest in PocketFinder® and general economic and industry conditions that affect customer demand and preferences. As with any relatively new business enterprise operating in a specialized and intensely competitive market, we are subject to many business risks which include, but are not limited to, unforeseen marketing, promotional and development expenses, unforeseen negative publicity, competition, product liability and lack of operating experience.Many of the risks may be unforeseeable or beyond our control.There can be no assurance that we will successfully implement our business plan in a timely or effective manner, or generate sufficient interest in the PocketFinder® products or services, or that we will be able to market and sell enough products and services to generate sufficient revenues to continue as a going concern. There are risks of international sales and operations. We anticipate that revenue from the sale of our products and services may be derived from customers located outside the United States.As such, a portion of our sales and operations could be subject to tariffs and other import-export barriers, currency exchange risks and exchange controls, foreign product standards, potentially adverse tax consequences and the possibility of difficulty in accounts receivable collection.There can be no assurance that any of these factors will not have a material effect on our business, financial condition and results of operations. Although we will monitor our exposure to currency fluctuations, there can be no assurance that exchange rate fluctuations will not have an adverse effect on our results of operations or financial condition.In the future, we could be required to sell our products and services in other currencies, which would make the management of currency fluctuations more difficult and expose our business to greater risks in this regard. Our products may be subject to numerous foreign government standards and regulations that are continually being amended.Although we will endeavor to satisfy foreign technical and regulatory standards, there can be no assurance that we will be able to comply with foreign government standards and regulations, or changes thereto, or that it will be cost effective for us to redesign our products to comply with such standards or regulations.Our inability to design or redesign products to comply with foreign standards could have a material adverse effect on our business, financial condition and results of operations. In addition to the uncertainty as to our ability to generate revenues from foreign operations, there are certain risks inherent in doing business internationally, such as unexpected changes in regulatory requirements, export restrictions, trade barriers, difficulties in staffing and managing foreign operations, longer payment cycles, problems in collecting accounts receivable, political instability, fluctuations in currency exchange rates, software piracy, seasonal reductions in business activity in certain other parts of the world and potentially adverse tax consequences, which could adversely impact the success of our international operations.There can be no assurance that one or more of such factors will not have a material adverse effect on our potential future international operations and, consequently, on our business, operating results and financial condition. 8 Because of the global nature of the telecommunications business, it is possible that, although transmissions by us originate primarily in the State of California, the governments of other states and foreign countries might attempt to regulate our transmissions or prosecute us for violations of their laws.There can be no assurance that violations of local laws will not be alleged or changed by state or foreign governments, that we might not unintentionally violate such law, or that such laws will not be modified, or new laws enacted, in the future.Any of the foregoing development could have a material adverse effect on our business, results of operations, and financial condition. We may have substantial future cash requirements but no assured financing source to meet such requirements. We will continue our research and development activities which require working capital.To date, we have received minimal revenues fromsales of our products or services.Our continuing research and development activities will require a commitment of substantial additional funds.Our future capital requirements will depend on many factors, including continued progress in its research and development programs, the magnitude of these programs, the time and costs involved in obtaining any required regulatory approvals, the costs involved in preparing, filing, prosecuting, maintaining and enforcing patents, successful completion of technological, manufacturing and market requirements, changes in existing research relationships, establishing collaborative arrangements, and the cost of finalizing licensing agreements to produce licensing revenues. We do not know whether additional financing will be available when needed, or on terms favorable to us or our stockholders – particularly in light of current economic conditions, the availability of credit, and other sources of capital.We may raise any necessary funds through public or private equity offerings, debt financings or additional corporate collaboration and licensing arrangements.To the extent we raise additional capital by issuing equity securities, our stockholders will experience dilution.If we raise funds through debt financings, we may become subject to restrictive covenants.To the extent that we raise additional funds through collaboration and licensing arrangements, we may be required to relinquish some rights to our technologies or product candidates, or grant licenses on terms that are not favorable to us. If adequate funds are not available, we may be required to delay, scale-back or eliminate our research and development programs or obtain funds through collaborative partners or others that may require us to relinquish rights to certain of our potential products that we would not otherwise relinquish. There can be no assurance that additional financing will be available on acceptable terms or at all, if and when required. We are dependent on third-party providers and consultants for development, marketing and other services. We may become dependent upon various consultants for one or more significant services required for PocketFinder® products which services will be provided to our business pursuant to agreements with such providers.Inasmuch as the capacity for certain services by certain consultants may be limited, our inability, for economic or other reasons, to continue to receive services from existing providers in a timely manner or to obtain similar products or services from additional providers in a timely manner could have a material adverse effect on our business. We do not have manufacturing capability.To meet our product cost goals, we will rely on Jabil manufacturing companies to produce our product.Any problems experienced by such suppliers could negatively affect our operations. We have entered a contractual agreement with Jabil Circuits, a leading manufacturer of mobile electronic devices, for manufacturing support.If product volume requires, we expect to be able to use additional Jabil facilities for the production of the PocketFinder® devices.Any significant problem in one of those companies or its suppliers could result in a delay or interruption in the supply of materials to us until that supplier cures the problem or until we locate an alternative source of supply.Any delay or interruption would likely lead to a delay or interruption in the production and could negatively affect our operations.Changes in purchasing patterns may affect revenue timing, production schedules, inventory costs, inventory practices and new product development and introduction. 9 If product liability lawsuits are successfully brought against us, we may incur substantial damages and demand for the potential products may be eliminated or reduced. Faulty operation of our PocketFinder® device could result in product liability claims.Regardless of their merit or eventual outcome, product liability claims may result in: Ÿdecreased demand for the PocketFinder® devices or its withdrawal from the market; Ÿinjury to our reputation and significant media attention; Ÿcosts of litigation; and Ÿsubstantial monetary awards to plaintiffs. We have arranged to procure product liability insurance in the amount of $10,000,000 at launch.Although this meets retailer requirements for product liability coverage, this coverage may not be sufficient to fully protect us against product liability claims.We intend to expand our product liability insurance coverage as sales of our products expand.Our inability to obtain sufficient product liability insurance at an acceptable cost to protect against product liability claims could prevent or limit the commercialization of our products and expose us to liability in excess of our coverage. If we fail to adequately protect our intellectual property rights, our competitors may be able to take advantage of our research and development efforts to develop competing devices. Our intellectual property rights cover certain products and methods of manufacturing and using these products.Our commercial success will depend in part on our success in obtaining patent protection for our key products or processes.Our patent position, like that of other technology companies, is highly uncertain.One uncertainty is that the United States Patent and Trademark Office (“USPTO”) may deny or require significant narrowing of claims made under our patent applications. The USPTO, as well as patent offices in other jurisdictions, has often required that patent claims reciting technology-related inventions be limited or narrowed substantially to cover only the specific innovations exemplified in the patent application, thereby limiting their scope of protection. Further, technology that is disclosed in patent applications is ordinarily published before it is patented. As a result, if we are not able to get patent protection, we will not be able to protect that technology through trade secret protection. Thus, if we fail to obtain patents having sufficient claim scope or fail to adequately protect our trade secrets, we may not be able to exclude competitors from using our key products or processes. Even if the USPTO grants patents with commercially valuable claim scope, our ability to exclude competitors will subsequently depend on our successful assertion of these patents against third party infringers and our successful defense of these patents against possible validity challenges.Our competitors, many of which have substantial resources and have made significant investments in competing technologies, may make, use or sell our proprietary products or processes despite our intellectual property.Litigation may be necessary to enforce our issued patents or protect our trade secrets.The prosecution of intellectual property lawsuits is costly and time-consuming, and the outcome of such lawsuits is uncertain.An adverse determination in litigation could result in narrowing of our scope of protection or the loss of our intellectual property, thereby allowing competitors to design around or make use of our intellectual property and sell our products in some or all markets.Thus, if any of our patents are invalidated or narrowed in litigation, we may not be able to exclude our competitors from using our key technologies. Another risk regarding our ability to exclude competitors is that our issued patents or pending applications could be lost or narrowed if competitors with overlapping technologies provoke an interference proceeding (determination of first to invent) at the USPTO.The defense and prosecution of interference proceedings are costly and time-consuming to pursue, and their outcome is uncertain.Similarly, a third party may challenge the validity of one or more of our issued patents by presenting evidence of prior publications to the USPTO and requesting reexamination of such patent(s).Thus, even if we are able to obtain patents that cover commercially significant innovations, one or more of our patents may be lost or substantially narrowed by the USPTO through an interference or reexamination proceeding.Consequently, we may not be able to exclude our competitors from using our technologies. 10 Third party patents, or extensions of third party patents beyond their normal expiration dates, could prevent us from making, using or selling our preferred products and processes, or require us to take license(s), or require us to defend against claims of patent infringement. We may have a limited opportunity to operate freely.Our commercial success will depend in part on our freedom to make, use, and sell our products.If third party patents have claims that cover any of these products, then we will not be free to operate as described in our business plan, without invalidating or obtaining license(s) to such patents.We may not be successful in identifying and invalidating prior claims of invention.Similarly, a license may be unavailable or prohibitively expensive. In either case, we may have to redesign our products.Such redesign efforts may take significant time and money, and such redesign efforts may fail to yield commercially feasible options.If we are unable to develop products or processes that lie outside the scope of the third party’s patent claims, and we continue to operate, then we may be faced with claims of patent infringement, wherein the third party may seek to enjoin us from continuing to operate within our claim scope and seek monetary compensation for commercial damages resulting from our infringing activity. The technology industry has been characterized by extensive patent litigation and companies have employed intellectual property litigation to gain a competitive advantage. The defense of patent infringement suits is costly and time-consuming and their outcome is uncertain.An adverse determination in litigation could subject us to significant liabilities, require us to obtain licenses from third parties, or restrict or prevent us from selling our products in certain markets.Although patent and intellectual property disputes are often settled through licensing or similar arrangements, costs associated with such arrangements may be substantial and could include ongoing royalties.Furthermore, the necessary licenses may not be available to us on satisfactory terms, if at all.Thus, as discussed above, if third party patents cover any aspect of our products, then we may lack freedom to operate in accordance with our business plan.Among such patents are various patents owned by third parties that cover the manufacture, sale and use of various forms of wireless technology.If necessary, we believe we can avoid possible infringement of these patents by designing around them, obtaining licenses or delaying entry into certain markets, until expiration of the relevant patents. Nevertheless, there remains some risk arising from these patents. If any of our key senior executives discontinue their employment with us, our efforts to develop our business may be delayed. We are highly dependent on the principal members of our management team and the loss of our Co-President and Chief Executive Officer, David Morse, or our Co-President and Chief Development Officer, Joseph Scalisi, or our Chief Operating Officer and Secretary, Desiree Mejia, could significantly impede the achievement of our development efforts and objectives. We may not be able to obtain the licenses and consents from governmental agencies or other holders of intellectual property that are necessary for our business plan to be accomplished. The utilization or other exploitation of the products and services developed by us may require us to obtain licenses or consents from government regulatory agencies or from other producers or other holders of patents, copyrights or other similar rights relating to our products and services.In the event we are unable, if so required, to obtain any necessary license or consent on terms and conditions which we consider to be reasonable, we may be required to stop developing, utilizing, or exploiting products and services affected by government regulation or by patents, copyrights or similar rights.In the event we are challenged by a government regulatory agency, or by the holders of patents, copyrights or other similar rights, there can be no assurance that we will have the financial or other resources to defend any resulting legal action, which could be significant. We may rely on certain proprietary technologies, trade secrets, and know-how that are not patentable.Although we may take steps to protect our unpatented trade secrets, our technology and our proprietary information, in part, by the use of confidentiality agreements with our employees, consultants and certain of our contractors.There can be no assurance that (i) these agreements will not be breached, (ii) we would have adequate remedies for any breach; or (iii) our proprietary trade secrets and know-how will not otherwise become known or be independently developed or discovered by competitors.There is also no assurance that our actions will be sufficient to prevent imitation or duplication of either of our products and services by others or prevent others from claiming violations of their trade secrets and proprietary rights. 11 Rapid technological advances, changes in customer requirements and frequent new product introductions and enhancements which characterize the telecommunications industries, would adversely affect our financial condition if we are not able to respond with upgrades or changes that are acceptable to the market. Our future success will depend upon its ability to enhance the technologies and to develop and introduce new products and technologies that keep pace with technological developments, respond to evolving customer requirements and achieve market acceptance.We may determine that, in order to remain competitive, it is in its best interests to introduce new products and technologies and to cease exploitation of the technologies.It is doubtful that we would be able to maintain operations should changes render the technologies obsolete or should we determine that the technologies are unexploitable. Our financial success will depend on continued growth in use of wireless telecommunications products, as well as the ability of the wireless networks we plan to use to withstand natural and other disasters. Our future success is at least partially dependent upon continued growth in the use of wireless telecommunications products.The PocketFinder® may not prove to be viable commercial products for a number of reasons, including lack of acceptable functionality, potentially inadequate development of the necessary infrastructure, or timely development and commercialization of performance improvements.To the extent that PocketFinder® experiences significant growth in the number of users and use, there can be no assurance that our infrastructure will continue to be able to support the demands placed upon it by such potential growth or that the performance or reliability of our system will not be adversely affected by this continued growth.If use of the PocketFinder® does not increase, or if our infrastructure does not effectively support growth that may occur, our business, operating results and financial condition may be materially and adversely affected. Our systems may fail due to natural disasters, telecommunications failures and other events, any of which would limit the use of our products.Fire, floods, earthquakes, power loss, telecommunications failures, break-ins and similar events could damage our communications hardware and computer hardware operations for our products and services and cause interruptions in our services.If any of these circumstances were to occur, our business could be harmed.Our insurance policies may not adequately compensate us for any losses that may occur due to any failures of or interruptions in our systems. The potential for conflicts of interest exists among the Company and affiliated persons for future business opportunities that may not be presented to the Company. The Company’s officers may engage in other activities.Our officers and employees may have conflicts of interest in allocating time, services, and functions between other business ventures in which those persons may be or may become involved.Our officers, however, believe that we will have sufficient staff, consultants, employees, agents, contractors and managers to adequately conduct our business. An investor might lose its entire investment if the Company is dissolved and liquidated. In the event of dissolution of the Company, the proceeds realized from the liquidation of the Company’s assets, if any, will be distributed to our Shareholders only after satisfaction of claims of our creditors.The ability of the Shareholder to recover all or any portion of his or her purchase price for the Shares in that event will depend on the amount of funds realized and the claims to be satisfied there-from. We may require additional cash to implement our business strategies, including cash for (i) payment of increased operating expense and (ii) additional implementation of those business strategies.No assurance can be given, however, that we will have access to additional funds in the future, or that additional funds will be available on acceptable terms and conditions to satisfy our cash requirements to implement our business strategies.Our inability to obtain acceptable financing could have a material adverse effect on our results of operations and financial condition. 12 Our production and operating costs may be greater than anticipated. We have used reasonable efforts to assess and predict costs and expenses.However, there can be no assurance that implementing our business plan may not require more employees, capital equipment, supplies or other expenditure items than management has predicted.Similarly, the cost of compensating additional management, employees and consultants or other operating costs may be more than our estimated, which could result in sustained losses. Risks Related to Owning Our Common Stock Our common stock is quoted on the OTC Bulletin Board for trading, and we expect that the price of our common stock will fluctuate substantially. Our stock will be available for trading on the OTC Bulletin Board for the foreseeable future.An active public trading market may not develop or, if developed, may not be sustained.The market prices for securities of technology companies historically have been highly volatile, and the market has from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies.The market price of our common stock will be affected by a number of factors, including: Ÿproduct liability claims or other litigation; Ÿthe announcement of new products or product enhancements by us or our competitors; Ÿquarterly variations in our or our competitors’ results of operations; Ÿchanges in earnings estimates or comments by securities analysts; Ÿdevelopments in our industry; Ÿdevelopments in patent or other proprietary rights; Ÿgeneral market conditions; and Ÿfuture sales of common stock by existing stockholders. If any of the above-listed risks occur, it could cause our stock price to fall dramatically and may expose us to class action securities lawsuits which, even if unsuccessful, would be costly to defend and a distraction to management. A sale of a substantial number of shares of our common stock may cause the price of our common stock to decline. Sales of a substantial number of shares of our common stock in the public market following this report could harm the market price of our common stock.There are approximately 46,972,400 shares of our common stock currently available for resale under Rule 144.As additional shares of our common stock become available for resale in the public market, the supply of our common stock will increase, which could decrease the price. Our principal shareholders have significant voting power and may take actions that may not be in the best interests of our other stockholders. Our officers, directors and principal stockholders together control approximately 48.4% of our outstanding common stock.These shareholders intend to act together although they have not signed an agreement to do so.If they act together, they will be able to control our management and affairs in all matters requiring shareholder approval, including the election of directors and approval of significant corporate transactions.This concentration of ownership may have the effect of delaying or preventing a change in control and might adversely affect the market price of our common stock.This concentration of ownership may not be in the best interest of our other shareholders. In selling our convertible notes, we may have violated the registration requirements of the Securities Act of 1933 (“Securities Act”) which, if it occurred, would give noteholders a right to rescind their purchases. 13 In 2007, we sold convertible notes each bearing interest at a rate of 8%.The proceeds raised from the sale of these notes have been used for research and development, as well as operating costs.The notes were sold to accredited investors.We made these sales in reliance on an exemption from registration provided by Section 4(2) of the Securities Act and similar state exemptions.Our counsel has advised us that the availability of those exemptions cannot be determined with legal certainty due to the fact that we may not have complied with all of the provisions of exemption safe-harbors for such sales offered by rules promulgated under the Securities Act by the SEC.Thus, it is possible that the sale of the convertible notes may have violated the registration requirements of the Securities Act. As to those sales, a right of rescission may exist on which the statute of limitations has not run.For those noteholders that elect to convert to common stock, we may have a contingent liability arising from the original purchase of the convertible notes that such noteholders converted.Assuming all noteholders convert their notes to common stock, if these sales had to be rescinded, our total potential liability could be $5,242,000 plus interest that may be accrued.That liability would extend for up to three years (five years in California) after the date of the sale of the applicable convertible note that was converted to common stock. We incur substantial costs as a result of being a public company. As a public company, we incur significant legal, accounting and other expenses.In addition, the Sarbanes-Oxley Act of 2002, as well as rules subsequently implemented by the SEC, have required changes in corporate governance practices of public companies.We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly.For example, as a result of being a public company, we intend to add independent directors, create additional board committees and adopt policies regarding internal controls and disclosure controls and procedures.In addition, we will incur additional costs associated with our public company reporting requirements.We also expect these rules and regulations to make it difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage.As a result, it may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers.We cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. If our common stock becomes subject to the SEC’s penny stock rules, our stockholders may find it difficult to sell their stock. If the trading price of our common stock is less than $5.00 per share, our common stock will be subject to the SEC’s penny stock rules.Before a broker-dealer can sell a penny stock, the penny stock rules require the firm to first approve the customer for the transaction and receive from the customer a written agreement to the transaction.The firm must furnish the customer a document describing the risks of investing in penny stocks.The broker-dealer must tell the customer the current market quotation, if any, for the penny stock and the compensation the firm and its broker will receive for the trade.Finally, the firm must send monthly account statements showing the market value of each penny stock held in the customer’s account.These disclosure requirements tend to make it more difficult for a broker-dealer to make a market in penny stocks, and could, therefore, reduce the level of trading activity in a stock that is subject to the penny stock rules.Consequently, if our common stock becomes subject to the penny stock rules, our stockholders may find it difficult to sell their shares. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. DESCRIPTION OF PROPERTY Our executive, administrative and operating offices are located at38 Discovery, Suite 150, Irvine, California 92618.Our office space is approximately 10,000 square feet and consists of administrative work space for base rent of $15,440 per month. The lease expires on July 31, 2011. ITEM 3. LEGAL PROCEEDINGS We are not aware of pending or threatened litigation against us that we expect will have a material adverse effect on our business, financial condition, liquidity, or operating results.However, legal claims are inherently uncertain, and we cannot assure you that we will not be adversely affected in the future by legal proceedings. 14 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Company held its annual shareholder meeting on August 25, 2010. The record date for the meeting was June 30, 2010, on which date there were 107,222,272 Shares of Common Stock issued and outstanding and were the only class of voting securities outstanding. The shareholders voted on the following matters: 1. To elect directors, David M. Morse, Joseph F. Scalisi and Desiree Mejia, to serve until the 2011 Annual Meeting of Shareholders; and The only official item voted upon at the meeting was the election of directors, David M. Morse, Joseph F. Scalisi and Desiree Mejia, to serve until the 2010 Annual Meeting of Shareholders.The results of the voting for Mr. Morse were 56,006,076 shares in favor, 0 shares against, and 1,260,723 shares withheld.The results of the voting for Mr. Scalisi were 56,266,063 shares in favor, 0 shares against, and 1,000,736 shares withheld.The results of the voting for Mrs. Mejia were 56,264,463 shares in favor, 0 shares against, and 1,002,336 shares withheld. 15 PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES Market Information.Our common shares are currently traded on the OTC Bulletin Board under the symbol “LBAS.”This market is extremely limited and the prices quoted are not a reliable indication of the value of our common stock. The following table sets forth the high and low trading prices for each quarter of the last two fiscal years.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or conversion, and may not represent actual transactions. High ($) Low ($) Fiscal Quarter ended November 30, 2008 $ $ Fiscal Quarter ended February 28, 2009 $ $ Fiscal Quarter ended May 31, 2009 $ $ Fiscal Quarter ended August 31, 2009 $ $ Fiscal Quarter ended November 30, 2009 $ $ Fiscal Quarter ended February 28, 2010 $ $ Fiscal Quarter ended May 31, 2010 $ $ Fiscal Quarter ended August 31, 2010 $ $ Reports to Security Holders.We are a reporting company pursuant to the Securities and Exchange Act of 1934.As such, we provide an annual report to our security holders, which will include audited financial statements, and quarterly reports, which will contain unaudited financial statements. Holders of Common Stock.As of November 29, 2010, we had 108,872,272 shares of our common stock and outstanding and were owned by approximately 124 registered shareholders of our common stock including the Depository Trust’s nominee, which represents an unknown number of street form shareholders. Recent Sales of Unregistered Securities. Common Stock Issuances for Services Provided On June 10, 2010, the Company issued 250,000 shares of common stock in exchange for business development and capital raising advisory services. The shares were valued at $65,000, which represents the fair market value of the services provided on the award date. On September 27, 2010, the Company issued 500,000 shares of common stock in exchange for business development and capital raising advisory services. The shares were valued at $130,000, which represents the fair market value of the services provided on the award date. Common Stock Issuances in Connection with Promissory Notes, Promissory Note Extensions and Promissory Note Defaults On September 27, 2010, the Company issued 250,000 shares of common stock in connection with a debt issuance. The shares were valued at $25,000, which represents the fair market value of the debt issuance costs on the award date. On October 21, 2010, the Company issued 100,000 shares of common stock in connection with a debt issuance. The shares were valued at $14,000, which represents the fair market value of the debt issuance costs on the award date. On October 21, 2010, the Company issued 200,000 shares of common stock in connection with a debt issuance. The shares were valued at $22,000, which represents the fair market value of the debt issuance costs on the award date. 16 On October 28, 2010, the Company issued 400,000 shares of common stock in connection with a debt issuance. The shares were valued at $48,000, which represents the fair market value of the debt issuance costs on the award date. Exemption From Registration. The shares of Common Stock referenced above were issued in reliance upon the exemption from securities registration afforded by the provisions of Section 4(2) of the Securities Act of 1933, as amended, (“Securities Act”), and/or Regulation D, as promulgated by the U.S. Securities and Exchange Commission under the Securities Act, based upon the following: (a) each of the persons to whom the shares of Common Stock were issued (each such person, an “Investor”) confirmed to the Company that it or he is an “accredited investor,” as defined in Rule 501 of Regulation D promulgated under the Securities Act and has such background, education and experience in financial and business matters as to be able to evaluate the merits and risks of an investment in the securities, (b) there was no public offering or general solicitation with respect to the offering of such shares, (c) each Investor was provided with certain disclosure materials and all other information requested with respect to the Company, (d) each Investor acknowledged that all securities being purchased were being purchased for investment intent and were “restricted securities” for purposes of the Securities Act, and agreed to transfer such securities only in a transaction registered under the Securities Act or exempt from registration under the Securities Act and (e) a legend has been, or will be, placed on the certificates representing each such security stating that it was restricted and could only be transferred if subsequently registered under the Securities Act or transferred in a transaction exempt from registration under the Securities Act. Re-Purchase of Equity Securities.None Dividends.We announced on October 10, 2008, that the Board declared a 200% dividend (3 for 1 stock dividend) payable in stock for shareholders of record as of close of business on October 20, 2008. 17 Securities Authorized for Issuance Under Equity Compensation Plans.The following table provides information with respect to outstanding options and warrants as of November 29, 2010, pursuant to compensation plans (including individual compensation arrangements) under which equity securities of are authorized for issuance. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders 8,250,000(1)-(2) Total 8,250,000 Stock options granted to Mr. Morse, Mr. Scalisiand Ms. Mejiato each purchase up to 2,000,000 shares of common stock at $1.00 per share.Options to purchase 1,000,000 shares each are exercisable when we achieve 100,000 customers, and the remaining options to purchase 1,000,000 shares each are exercisable when we achieve a total of 250,000 customers.All such options vest on a change of control.The options expire ten years from the date ofperformance goal achieved. “A Warrant” and “B Warrant” issued to Northstar Investments, Inc. for certain consulting services to purchase 1,500,000 shares at $0.33 per share and 750,000 shares at $0.67 per share, respectively.These warrants are currently exercisable.Both are void at the end of five years, or August 14, 2012, and contain standard anti-dilution provisions. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Unless otherwise noted, the terms "LBT ", the "Company", "we", "us", and "our" refer to the ongoing business operations of Location Based Technologies, Inc. RESULTS OF OPERATIONS. For the fiscal year ended August 31, 2010 as compared to the fiscal year ended August 31, 2009. Revenue. For the years ended August 31, 2010 and 2009, we generated $67,090 and $957,862 of net revenue primarily from the Professional Services Agreement with LoadRack, LLC, respectively.The LoadRack consulting revenues were earned pursuant to a development agreement totaling $1,200,000 for the design, construction and implementation of a location tracking system for transportation fleets.We are recognizing this revenue according to our estimate of our current progress to completion toward identifiable project milestones. For the years ended August 31, 2010 and 2009, we recognized LoadRack consulting revenues approximating $47,000 and $943,000, respectively. We commenced PocketFinder® Vehicle sales at the end of August 2009.For the year ended August 31, 2010, we generated $20,000 of device sales and service revenue from the sale of PocketFinder® Vehicle devices. 18 Cost of Revenue. For the years ended August 31, 2010 and 2009, cost of revenue totaled $157,710 and $362,365, respectively.As contract revenues are recognized using management’s estimate of total costs to complete a project, it is at least reasonably possible that the profit margin estimate could change in the near term, although management is not aware of any factors which would have a material bearing on its present revenue recognition. Operating Expenses. For the year ended August 31, 2010, our total operating expenses were $4,179,708 as compared to total operating expenses of $5,560,632 for the year ended August 31, 2009.Operating costs decreased by approximately $1,381,000 or 2.5% in 2010 from 2009.The fluctuation in operating expenses is primarily attributed to the following: · A $1,142,250 decrease in officer compensation for the year ended August 31, 2010, to $540,000 as compared to $1,682,250 for the year ended August 31, 2009, due to the recognition of $1,296,000 in stock compensation during the year ended August 31, 2009, in accordance with executive employments agreements for receiving FCC approval on the devices; · A $430,032 decrease in professional fees to $909,756 for the year ended August 31, 2010, as compared to $1,339,788 for the year ended August 31, 2009.The decrease in professional fees is primarily attributed to an overall decrease in legal fees and a decrease in stock based compensation for sales, marketing and technology consultants; · A $112,394 increase in research and development costs for the year ended August 31, 2010, to $1,647,797 as compared to $1,535,403 for the year ended August 31, 2009, due to the costs involved in obtaining various certifications; and · A $36,658 increase in rent for the year ended August 31, 2010, to $174,970 as compared to $138,312 for the year ended August 31, 2009, due to the Company moving its office space to Irvine. Other Expenses. For the year ended August 31, 2010, we reported other expenses consisting of net interest expense, financing costs, debt issuance costs, amortization expense, foreign currency gains and losses, gains on asset disposal and loss on asset impairment totaling $4,791,811 as compared to $4,776,206 for the year ended August 31, 2009. Net Loss. For the year ended August 31, 2010, we reported a net loss of $9,062,939 as compared to a net loss of $9,742,141 for the year ended August 31, 2009, primarily due to decreases in operating and other expenses as previously discussed. Liquidity and Capital Resources. We had cash and cash equivalents of $267 as of August 31, 2010, as compared to $200,099 as of August 31, 2009.There was no accounts receivable balance as of August 31, 2010, while accounts receivable totaled $75,203 as of August 31, 2009 and primarily consisted of amounts due from the LoadRack project.There were no costs and estimated earnings in excess of billings on uncompleted contracts as of August 31, 2010, while costs and estimated earnings in excess of billings on uncompleted contracts related to the LoadRack project amounted to $292,723 as of August 31, 2009.Prepaid expenses totaled $0 as of August 31, 2010, as compared to $122,078 as of August 31, 2009, which previously consisted of advisor retainers.Deferred financing costs totaled $10,002 as of August 31, 2010, as compared to $70,257 as of August 31, 2009, and consisted of unamortized financing costs related to the issuance of common stock in connection with debt issuances or extensions. 19 As of August 31, 2010, the total of our property and equipment, less accumulated depreciation, was a net value of $33,413, compared to the net value of $1,300,641 for our property and equipment, less accumulated depreciation, as of August 31, 2009.The decrease is primarily due to the impairment adjustment of the website and database during the year ended August 31, 2010.The website and database continue to functional, however, due to uncertainties related to the poor economy and availability of financing, the recovering of this asset may be in doubt.As a result, an impairment was recorded in the current year. Other assets, consisted of patents and trademarks, net of amortization, and deposits.Deposits consisted of the security deposit on the new Irvine office and amounted to $16,159 as of August 31, 2010.Patents and trademarks, net of amortization, amounted to $1,303,675 as of August 31, 2010, as compared to $1,238,653 as of August 31, 2009.The increase is the result of increased legal fees to obtain and secure additional international patents and trademarks.We periodically assess our patents and intellectual property for impairment and none has been recorded to date. Our total assets as of August 31, 2010, were $1,363,516 as compared to our total assets as of August 31, 2009, which were $3,299,654.The decrease in our total assets as between the two periods was due primarily to an overall decrease in cash, accounts receivable, costs and estimated earnings in excess of billings on uncompleted contracts, deferred financing costs and the impairment adjustment for website development costs. As of August 31, 2010, our accounts payable and accrued expenses, including accrued officer compensation, were $3,318,895 as compared to $1,443,519 as of August 31, 2009.The increase in accounts payable and accrued expenses, including accrued officer compensation, is primarily a result of cash flow management that has resulted in extending payables and accruing officer compensation. There were $993,832 of outstanding advances from officers including accrued interest as of August 31, 2010, while there were no outstanding advances from officers as of August 31, 2009 as outstanding advances and related accrued interest were converted into shares of the Company’s common stock during the year ended August 31, 2009. Notes payable and related accrued interest totaled $265,487 as of August 31, 2010 as compared to $162,041 as of August 31, 2009.The $225,000 in promissory notes are short term, to be repaid out of potential future permanent financing. Convertible notes payable, net of unamortized discount, and related accrued interest totaled $1,396,539 as of August 31, 2010, as compared to $1,229,794 as of August 31, 2009.The $1,275,000 in convertible promissory notes are short term, to be repaid out of potential future permanent financing. In 2007, we sold $5,242,000 in convertible notes that were subsequently converted into 5,242,000 shares of common stock.The notes were sold to accredited investors.We made these sales in reliance on an exemption from registration provided by Section 4(2) of the Securities Act and similar state exemptions.Our counsel has advised us that the availability of those exemptions cannot be determined with legal certainty due to the fact that we may not have complied with all of the form filings or other notice filing provisions of safe-harbor exemptions for such sales offered by rules promulgated under the Securities Act by the SEC and applicable state laws.Thus, it is possible that the sale of the convertible notes may have violated the registration requirements of the Securities Act and applicable state laws.As to those sales, a right of rescission may exist on which the statute of limitations has not run.The Company performed an analysis under FAS 5, Accounting for Contingencies, and has concluded that the likelihood of a right of rescission being successfully enforced on the convertible note sales is remote. We had no other long term liabilities, commitments or contingencies. Other than the proposed increases in revenue and cost of revenue upon launching our products into the market, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. 20 Cash Requirements. We are an early stage wireless technology company focused on the marketing and sales of the PocketFinder® family of products for retail distribution. Since our inception, we have generated significant losses.As of August 31, 2010 we had an accumulated deficit of $28,828,925 and we expect to incur continual losses until sometime in calendar year 2011. We have a limited history of operations.To date, we have funded our operations primarily through personal loans by the founders and the private placement of our common stock and convertible notes. As of August 31, 2010, we had $267 in cash and cash-equivalents.During the year ended August 31, 2010, we received loans totaling $385,000 and advances from officers totaling $947,000 to fund operations.In addition, we also received equity investments, net of offering costs, totaling $221,500 for the purchase of our common stock and warrants.Over the next several quarters we expect to invest significant amounts of funds (in addition to cooperative advertising costs of approximately five percent which costs are included in the cost of goods sold) to develop our sales, marketing and manufacturing programs associated with the commercialization and launch of the PocketFinder® family of products.We expect to fund additional inventory and any necessary general overhead requirements through capital raised through the sale of debt or equity securities although there is no assurance that we will be successful in that regard. We expect to have to raise additional funds in the coming months to purchase and maintain inventory and for related purposes such as packaging, shipping, and direct sales and marketing costs.We are not able to estimate the amount of funds necessary as it will be determined by the volume represented by purchase orders from targeted retailers who desire to sell our product. Our funding requirements will depend on numerous factors, including: · Costs involved in production and manufacturing to fill Purchase Orders, software and interface customization for OEM partners, and the network necessary to commence the commercialization of the PocketFinder® People and PocketFinder® Pets devices; · The costs of outsourced manufacturing; · The costs of commercialization activities, including product marketing, sales and distribution, and customer service and support; and · Our revenues, if any, from successful commercialization of the PocketFinder® People and PocketFinder® Pets devices and the PocketFinder® Network platform services. As noted above, we will need to raise additional external funds through the sale of additional equity or debt securities.We will need to raise additional funds during the next three months to finance the inventory necessary to meet current and anticipated demand and to support related marketing, sales, and distribution expenses.The sale of additional equity securities may result in additional dilution to our shareholders.Sale of debt securities could involve substantial operational and financial covenants that might inhibit our ability to follow our business plan.Additional financing may not be available in amounts or on terms acceptable to us or at all.If we are unable to obtain additional financing, we may be required to reduce the scope of, delay or eliminate some or all of our planned commercialization activities, which could harm our financial conditions and operating results. Product Research and Development Production ready units are now available.We plan to continue to develop new product enhancements while we deliver the initial market launch of the PocketFinder® People and PocketFinder® Pets devices including manufacturing in 2011.Our first purchase order was secured in September 2008 and others are being negotiated at this time.Many of our distributors were waiting for the Company to deliver final production ready product. We anticipate that we will be prepared to begin delivery of product to retailers in 2011 although there can be no assurance that we will meet that target time period. 21 Plant and Equipment, Employees We do not plan to purchase or sell any significant equipment, plant or properties during the foreseeable future.Our business operations are based on a strategic outsourcing model, thereby negating the need for additional plant and equipment, or significant numbers of employees.Thus, we do not anticipate hiring any significant number of additional employees during the next 12 months but will add a few selected and strategic employees. Off-Balance Sheet Arrangements As of August 31, 2010, we had no off-balance sheet arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 22 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Location Based Technologies, Inc. CONSOLIDATED FINANCIAL STATEMENTS For the years ended August 31, 2010 and 2009 TABLE OF CONTENTS Financial Statements Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statement of Changes in Stockholders’ Equity (Deficit) F-5 Consolidated Statements of Cash Flows F-10 Notes to Consolidated Financial Statements F-12 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Location Based Technologies, Inc. Irvine, California We have audited the accompanying consolidated balance sheets of Location Based Technologies, Inc. as of August 31, 2010 and 2009, and the related consolidated statements of operations, stockholders' equity and cash flows for each of the years ended August 31, 2010 and 2009. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Location Based Technologies, Inc. as of August 31, 2010 and 2009, and the results of its operations, changes in stockholders' equity and cash flows for the year ended August 31, 2010 and 2009, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred recurring losses since inception and has an accumulated deficit in excess of $28,800,000 and a working capital deficit in excess of $5,900,000. These conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. Denver, Colorado December 13, 2010 /s/ Comiskey & Company PROFESSIONAL CORPORATION F-1 Location Based Technologies, Inc. CONSOLIDATED BALANCE SHEETS August 31, 2010 and 2009 August 31, August 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts - Costs and estimated earnings in excess of billings on uncompleted contracts - Prepaid expenses - Deferred financing costs Total current assets Property and equipment, net of accumulated depreciation OTHER ASSETS Patents and trademarks, net of accumulated amortization Deposits and other assets - Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued officer compensation Advances from officers - Accrued interest, advances from officers - Notes payable Accrued interest, notes payable Convertible notes payable, net of unamortized discount Accrued interest, convertible notes payable Total current liabilities TOTAL LIABILITIES Commitments and contingencies - - STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.001 par value; 300,000,000 shares authorized; 107,322,272 and 96,823,547 shares issued and outstanding at August 31, 2010 and 2009, respectively Common stock to be issued Additional paid-in capital Prepaid services paid in common stock ) ) Accumulated deficit ) ) Total stockholders' equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to financial statements. F-2 Location Based Technologies, Inc.
